Title: To Alexander Hamilton from Nathan Rice, 19 April 1800
From: Rice, Nathan
To: Hamilton, Alexander



Sir
Oxford [Massachusetts] April 19th. 1800

There can be no doubt but that the natural gait of the man ought to be the measure of the pace, uncontrouled by any habit—but each man left to pursue his own, would destroy the Uniformity of movement absolutely necessary in great Bodies—to produce which we ought to adopt one as a standard; That of the man of medium hight would be most eligible.
The length of the pace is dependent on the time in which a man moves—therefore the same measure can not be preserved in the common and quick time, for I have found by the experiments I have made, that we step further in quick, than in slow time. We must first determine the velocity of the pace—its dimentions will then be easily found. I have made numerous experiments. I selected Soldiers of Six feet—of five feet Ten Inches—of five feet eight and five feet Six inches hight. These I caused to march uncontrouled, repeatedly a distance of five hundred feet—and found the average length of the step, by the men of Six feet to be 30¼ Inches and 93 in a minute, Those of five Ten—to be 31 Inches and 95 in a minute—those of five eight, were 31 also and 98 in a minute. In the 4th class the average was 30¼ Inches and 99. in a minute. I was led to expect greater difference in the length of the Step, between the men of the first and fourth class—but the increased velocity of the pace by the short men must have been the cause, and convinced me, that the natural dimention of the Step, was dependent on the time in which it was taken. I found that the average length of the pace of the four classes was 30¾ Inches—and that there were 96 in a minute. Altho the men were cautioned to move in their natural gait—I am convinced their pace was considerably quickened, for in regulating their step afterwards by musick, & reducing it to our common time it did not exceed twenty Six inches.
As all movements should be calculated for real service, rather than Show—the greater velocity with which a body of men are moved the better, provided a perfect uniformity of Steping can be preserved, for if that is once lost in a quick movement, disorder & confusion will be likely to ensue. I have sometimes thought, that our quick time, is too rapid a movement, for a large body of men. But as it is seldom requisite to be done with an extensive feint (and as by our systim, all great movements are in collumns either open or closed, the formation or display of which, is done by wheelings with small feints, or by marching in files, in neither of which movements can great confusion ensue by want of perfect uniformity of Step) the greater the rapidity with which those movements are made the better—and therefore our measure of 120 in a minute is the time in which they ought to be performed. If attention is to be paid to Show and parade—perhaps our common time is the best calculated, therefore, it is neither so slow, as to throw the man off his ballance or make him preserve it with difficulty, as was the slow step used formerly by the British. Nor yet so quick as not to enable him to preserve grace in the attitude of his body & time to preserve his ballance by placing his foot horizontally on the ground, and I think, is the best time for moving an extensive line to the front. From the small experience I have had I can not believe that any intermediate time of movement, between our common and quick step is necessary, or can be of great Utility—it would rather Tend to perplex, and prevent the soldier from arriving to perfection in either movement. I will continue my enquiries, and experiments and make such observations as shall result therefrom.
With great respect I am   Sir your Ob Servt

N: Rice L ColoCommand. 14 Regt
Maj Genl Hamilton


